By the Court.
Personal property of a debtor that is subject to a mortgage, and of which the debtor has the right of redemption, may be attached as if it were unincumbered. In such case, the mortgagee cannot maintain an action to recover possession of the same, or for damages for its conversion, unless he states in writing a just and true account of the debt or demand for which the property is liable to him, and demands payment thereof of the attaching creditor or officer. Gen. Sts. c. 123, §§ 62, 63. The fact that the mortgage contains a stipulation that, if the property is attached by any other creditor, it shall be lawful for the mortgagee to take immediate possession of the mortgaged property, does not take the case out of the operation of the statute. This question was considered and decided in the case of Wing v. Bishop, 9 Gray, 223, which is conclusive of the case at bar. Exceptions overruled.